DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on /26/2022 has been entered, claim 7 is cancelled and claims 21-22 are new, thus claims 1-6 and 8-22 are currently pending in this application. 
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	the method comprising “curing the polymer to fix the polymer to the inorganic substrate to form the optical element from the polymer and the inorganic substrate, the optical element having microstructures formed by the microstructures in the mold,  wherein the optical element is monolithic after curing the polymer” as recited in claim 1; 	the method comprising “curing the polymer to fix the polymer to the inorganic substrate to form the optical element from the polymer and the inorganic substrate, the optical element having microstructures formed by the microstructures in the mold,  wherein curing the polymer to the inorganic substrate removes a part line therebetween” as recited in claim 21; and 	the method comprising “curing the polymer to fix the polymer to the inorganic substrate to form the optical element from the polymer and the inorganic substrate, the optical element having microstructures formed by the microstructures in the mold,  wherein the inorganic substrate is silicon and the polymer is silicon after being cured” as recited in claim 22. 	Claims 2-6 and 8-20 are also allowed for further limiting and depending upon allowed claim1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892